Citation Nr: 1138547	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1985, from September 1990 to July 1991, from March 2003 to October 2003, as well as additional reported periods of service in the United States Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  After the July 2007 rating decision was issued, the Veteran's claims file was transferred to the Oakland, California RO.  

The Veteran testified at a hearing in support of his claims before the undersigned in February 2011.  At the hearing, he submitted additional service treatment records (STRs) and waived his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary in this case.  Although the Board regrets the delay, further development is required before the Veteran's claims may be adjudicated.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In February 2011, the Veteran testified that he retired from the Reserves in 2007.  See Board Hearing Tr. at p. 19.  It does not appear, in reviewing the record, that all of the Veteran's periods of service, including his Reserve duty, have been verified.  In that regard, the Veteran reports 20 years of Reserve service from 1987 to 2007, but the STRs of record do not cover this period.  Thus, a remand is necessary so that his periods of service may be verified, and so that an attempt can be made to obtain all of his STRs, including those from the Reserve duty periods.  

Also at his February 2011 hearing, the Veteran testified that he was treated for vertigo by Dr. Chary, a VA physician.  See Board Hearing Tr. at p. 17.  The records from Dr. Chary are not associated with the Veteran's claims folder.  VA's duty to assist requires VA to obtain and associate with the record all relevant records, and a remand is therefore required to obtain the records of the Veteran's treatment from Dr. Chary at the Chico VAMC and any other VA treatment records not currently associated with the Veteran's claims folder.  See 38 U.S.C.A. § 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators are deemed to have constructive notice of VA medical records).

Lastly, a remand is necessary so that the Veteran may undergo a new examination to resolve conflicting medical evidence and to obtain a nexus opinion based upon accurate facts.  At his February 2011 hearing, he credibly testified that he worked around aircraft and on a flight line while on active duty.  See Board Hearing Transcript at p. 5.  His DD Form 214 shows that he worked as an "aerospace maintenance craftsman," which increases his credibility.  The Board concedes that the Veteran was exposed to acoustic trauma in service based on the places, types, and circumstances of his service, and that any noise exposure experienced outside of military service has been minimal and nonconsequential.  See 38 U.S.C. § 1154(a).  

With regard to his claim for bilateral hearing loss, whether a Veteran has a disability from hearing loss is defined by VA regulation.  38 C.F.R. § 3.385 specifies that hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  Id. 

The record contains conflicting audiogram results.  His January 2007 and December 2008 VA audiograms indicate that his level of hearing loss does not meet the VA definition of hearing loss.  However, a December 2006 audiogram from the Veteran's Reserves service shows an auditory threshold of 40 dB at 4000 Hz in the left ear.  Further, an October 2007 private audiogram also shows an auditory threshold of 40 dB at 4000 Hz in the left ear.  The December 2006 and October 2007 audiogram results imply that the Veteran's hearing loss in at least his left ear is considered disabling for VA purposes.  Id.  This conflicting evidence must be resolved in order to determine whether the Veteran's hearing loss is severe enough to be considered a disability for VA purposes.  If his hearing loss meets the threshold in 38 C.F.R. § 3.385, a nexus opinion must be obtained.  

With regard to his tinnitus claim, the Veteran has a current diagnosis of tinnitus and the Board, in this decision, finds that he incurred acoustic trauma/noise exposure in service.  In that regard, it is noted that the Veteran has provided credible testimony concerning the onset of tinnitus in 2002 and its continuity thereafter to the present.  See Board Hearing Tr. at p. 12.  At his January 2007 VA examination, the examiner stated that the Veteran denied having tinnitus and rendered a negative opinion based upon that statement.  In his August 2007 Notice of Disagreement, the Veteran asserted that the January 2007 examiner asked him if his tinnitus was bothering him "right now," and that he truthfully answered that it was not at that specific moment.  Similarly, at his hearing, he credibly testified that the examiner asked him if his tinnitus was bothering him at the time of the examination, and he stated that it was not because he was ignoring it to concentrate on his conversation with the examiner.  Id. at 13-14.  Thus, the examiner's opinion in January 2007 was based upon an inaccurate statement due to the Veteran's misunderstanding of the examiner's question.  

Further, in December 2008, a second VA examiner relied on the same inaccurate statement regarding tinnitus.  The examiner found that the Veteran's statement in January 2007 was inconsistent with his report of constant bilateral tinnitus since 2001.  The examiner concluded that even if the Veteran's report of continuity of symptoms was true, the onset was long after his "completion of active duty on 6/7/85."  The record shows that the Veteran had at least two more periods of active service after 1985.  Thus, the December 2008 examiner's opinion also is based upon two inaccurate facts.  As the basis for both of the negative VA opinions is incorrect, a new examination is necessary.  Swann v. Brown, 5 Vet. App. 229, 232 (1993) (the Board may reject a medical opinion based on the appellant's statement that is contradicted by other facts in record).  

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ must attempt to verify all of the Veteran's dates of Reserve component service, including all dates of additional active duty, ACDUTRA, and INACDUTRA with the Air Force Reserves.  

2.  The AOJ must request the Veteran's treatment records from his U.S. Air Force Reserve service from 1987 to 2007.  Requests should be made to the National Personnel Records Center, the Records Management Center, and/or the Veteran's Air Force Reserve unit or any other location, as appropriate.  

3.  The AOJ should obtain and associate with the claims file all records of treatment received by the Veteran at the Chico VAMC that relate to this hearing loss and tinnitus claims, and all records of treatment provided by Dr. Chary at that same institution or any other VA clinic or medical facility.  

4.   Following the completion of the above development, the Veteran should be afforded an audio examination to determine the nature, extent, and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review in conjunction with the examination.  

The Veteran must be given a puretone threshold audiometry examination and the Maryland CNC Speech Recognition Test.  Based upon the results of these tests, the examiner must state whether the threshold for VA hearing loss disability is met for each ear and then provide opinions as to both of the following: 

a)  If the degree of hearing loss meets the threshold set forth in 38 C.F.R. § 3.385, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or more probability) that any current hearing loss is related to an event, injury or disease in service.  For the purposes of this opinion, the examiner is to accept as fact that the Veteran incurred significant noise exposure in service while working on the flight line as an aircraft mechanic, and that any noise exposure experienced outside of military service has been minimal and nonconsequential.

b) The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is related to an event, injury or disease in service.  For the purposes of this opinion, the examiner is to similarly accept as fact that the Veteran incurred significant noise exposure in service while working on the flight line and as an aircraft mechanic, and that any noise exposure experienced outside of military service has been minimal and nonconsequential.  Additionally, in providing this opinion, the examiner is specifically directed to not give any weight or consideration to the two prior January 2007 and December 2008 VA examination reports that contain negative nexus opinions concerning tinnitus because both of those opinions contain inaccurate findings and assumptions.

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Following the completion of the above, readjudicate the claims in light of any additional evidence obtained.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


